           Case 1:21-cv-03229-VEC Document 12 Filed 07/29/21 Page 1 of 1


                                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                   ELECTRONICALLY FILED
 -------------------------------------------------------------- X               DOC #:
 RAFAEL SANCHEZ,                                                :               DATE FILED: 7/29/2021
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :          21-CV-3229 (VEC)
 L’OREAL USA, INC.,                                             :
                                                                :                ORDER
                                              Defendant. :
 -------------------------------------------------------------- :
                                                                X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 13, 2021, Plaintiff initiated this action (Dkt. 1);

        WHEREAS on July 7, 2021, Defendant moved to dismiss Plaintiff’s complaint (Dkt. 7);

        WHEREAS on July 28, 2021, Plaintiff filed an Amended Complaint (Dkt. 10);

        IT IS HEREBY ORDERED THAT:

        1. Defendant’s motion to dismiss is dismissed as moot.

        2. Defendant must answer or move against Plaintiff’s Amended Complaint by

             September 3, 2021. If Defendant moves to dismiss Plaintiff’s Amended Complaint,

             Plaintiff’s opposition is due by October 1, 2021. Defendant’s reply is due by

             October 8, 2021.

        The Clerk of Court is respectfully directed to close the open motion at docket entry 7.



SO ORDERED.
                                                                    ________________________
Date: July 29, 2021                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge
